Citation Nr: 1644807	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.  

2. Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

6. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 10, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1978 with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for diabetes mellitus, type II, and bilateral upper and lower peripheral neuropathy.  A subsequent December 2011 rating decision, also issued by the RO in San Juan confirmed and continued the disability ratings for diabetes mellitus and neuropathy, and also declined to grant service connection of vertigo.  

This matter previously came before the Board in March 2016, at which time it remanded the issues on appeal for additional development.  With the exception of any deficiencies discussed in the below remand, all previously ordered development has been completed and the matter has been appropriately returned to the Board at this time.

The Board observes that entitlement to TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its March 2016 decision and remand, the Board stated that TDIU was granted in a December 2013 rating decision and therefore was not a part of this appeal.  In fact, the Veteran has been granted TDIU effective August 10, 2012.  However, this matter involves increased ratings for various disabilities with effective dates from November 27, 2010.  As such, the issue of entitlement to TDIU for the periods on appeal prior to August 10, 2012, is part and parcel of this appeal, and has been included in the issues listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for vertigo, entitlement to an increased disability rating for upper and lower bilateral peripheral neuropathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 27, 2010, the Veteran's diabetes mellitus, type II, has been treated with oral hypoglycemic agents and a restricted diet; he does not require the use of insulin or limitation on activity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3 4.7, 4.119, Diagnostic Code 7913  (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in September 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's diabetes mellitus, type II, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review.

Under Diagnostic Code 7913, a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2015). 

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered to be part of the diabetic process under DC 7913.  Id.  In this case, the Veteran is separately rated for compensable peripheral neuropathy of the upper and lower extremities.  Those ratings are addressed separately in the below remand and therefore are not considered as part of the evaluation for diabetes mellitus, type II.  

In the present case, service connection has been established for diabetes mellitus since November 27, 2010, at which time a 20 percent rating was assigned under DC 7913.  The Veteran submitted a claim for increased rating based on individual unemployability, which the RO interpreted to include a claim for an increased rating for diabetes mellitus on June 27, 2011, less than a week after the issuance of the rating decision which granted service connection for that disability.  

Medical evidence of record shows that in July 2010, the Veteran was diagnosed with diabetes mellitus and prescribed an oral hypoglycemic agent.  He denied polyuria and polydipsia.  He was referred for further evaluation.  A notation dated October 22, 2010, indicates a similar course of treatment with oral hypoglycemic agents.  (See VBMS, Medical Treatment Records - Government Facility, 6/21/2011).

In March 2011, the Veteran was afforded a VA examination at which point he was described as being treated with an oral hypoglycemic agent and that his diabetes was under good control.  No functional impairment was reported.  No functional effects on his occupational activities or activities of daily living were reported.  (See VBMS, VA Examination, 3/31/2011).

In November 2011, the Veteran was afforded a VA examination, at which time his diabetes was reported as stable and treated by oral hypoglycemic agents.  There was no indication that he required regulation of activities or insulin injections.  His diabetes did not result in changes to his occupational activities, or activities of daily living.  Renal function was adequate.  A1C was 7.4 percent.  (See VBMS, VA Examination, 11/17/2011).

VA treatment records indicate ongoing treatment for diabetes without progression or worsening.  For example, a November 2013 primary care note indicates type II diabetes had improved and indicated that instructions with regard to diet and exercise had been given.  (See VVA, Capri, 12/5/2013, p. 1).  An ambulatory surgery note from November 2013 also indicated diabetes was treated with oral medication.  (See VVA, Capri, 12/5/2013, p. 28). 

In April 2016, the Veteran was afforded a new VA examination in connection with his claim.  The examiner stated that the Veteran's diabetes was treated by prescribed oral hypoglycemic agents.  He did not require regulation of activities as part of his medical management of the disability.  He was required to visit his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  He had required no episodes of hospitalization for ketoacidosis or hypoglycemic reactions in the prior twelve months.  There was no progressive unintentional weight loss or loss of strength attributed to his diabetes.  He did experience peripheral neuropathy.  A1C was 6.9 percent; fasting glucose was 121.  His diabetes mellitus was not found to impact his ability to work.  (See VBMS, C&P Examination, 4/19/16).

In light of the above, the Board finds that the Veteran's diabetes does not warrant an evaluation in excess of 20 percent for any portion of the rating period on appeal.  All medical evidence to date indicates that the Veteran's diabetes is treated with oral hypoglycemic agents and a restricted diet.  There is no indication that he requires insulin.  Neither does he require regulation of activities.  There have been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  He does not require bi-monthly or more visits to his diabetic caretaker.  As such, the maximum allowable rating under the diagnostic code is 20 percent.  38 C.F.R. § 4.119, DC 7913.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veterans diabetes mellitus, type II, are addressed by criteria found in the rating schedule.  The Veteran's diabetes mellitus has been treated by oral hypoglycemic agents and a restricted diet with no evidence of other effects on his activities of daily living.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service connected for motor manifestations of Parkinson's disease, neurological manifestations of Parkinson's disease, upper and lower bilateral peripheral neuropathy, tinnitus, vivax malaria, and sexual dysfunction due to Parkinson's disease.  He is also in receipt of a grant of total disability based on individual unemployability from August 10, 2012.  The evidence does not rise to an equipoise level as to a collective effect of his various disabilities that make the schedular standards inadequate with regard to his diabetes mellitus, type II.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.


REMAND

VA is obligated to develop and consider all theories of entitlement that are raised by either the claimant or the record.  VA must examine the record with a view toward ascertaining whether the claimant or the evidence raises consideration of any theory of entitlement, regardless of specific disability claims.  See Robinson v. Mansfield, 21 Vet.App. 545 (2008).  

In the instant matter, the Veteran has claimed service connection of vertigo, as secondary to his service-connected tinnitus.  To date, VA has developed that claim on both a direct basis, and as secondary to tinnitus.  Most recently, the Board issued a remand in this matter so that the Veteran could be afforded a new VA examination.  While the Board is satisfied that the examination report addressed the questions asked in the prior remand, particularly with regard to direct connection to service and secondary causation and aggravation by his tinnitus, the Board also finds that the resulting examination report also raises a new theory of entitlement that requires further development.

The Veteran is presently service connected for Parkinson's disease.  In the April 2016 examination report, the examiner describes the Veteran as a "77 year old male veteran with Parkinson's disease with vertigo onset 13 years ago."  The Board also notes that his initial VA Parkinson's disease examination, conducted in June 2013 in connection with his service connection claim for Parkinson's disease, explicitly identified balance impairment as a symptom experienced by the Veteran.  

In this instance, the Board finds that there is insufficient evidence of record to decide the claim, but there is sufficient evidence in the record to imply that vertigo may be related to or aggravated beyond its natural progression by his service-connected Parkinson's disease.  As such, VA must obtain an addendum opinion which addresses that possible theory of entitlement.  38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the requirement that a disability "may be associated" with service is a "low threshold" standard).  

Further, once VA undertakes to provide a VA examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   If a report does not contain sufficient detail, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).  An adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  In this case, the Veteran is separately rated for bilateral peripheral neuropathy of the upper and lower extremities, the ratings of which are presently on appeal, and also separately rated for neurological manifestations of the bilateral upper and lower extremities, secondary to Parkinson's disease, the ratings for which are not on appeal at this time.  In April 2016, the Veteran was afforded a VA examination, which provided a description of his various neurological symptoms associated with his bilateral upper and lower peripheral neuropathy.  However, that examination report did not acknowledge the Veteran's neurological symptoms associated with his Parkinson's disease (in fact, it made no mention of his Parkinson's diagnosis at all), and therefore, the Board cannot state whether the symptoms reported are attributed to his peripheral neuropathy, or his Parkinson's disease.  Particularly, the Board points to a July 2013 VA Neurology consultation report which reports neurological symptoms such as  rigidity, decreased reflexes in the achillian joint, tremors, and bradykinesia affecting his gait.  The April 2016 examination report subsequently finds that poor endurance and poor dexterity limits the Veteran to a sedentary lifestyle, but does not address whether that is the result of his peripheral neuropathy exclusively, or the result of his Parkinson's disease.  Therefore, on remand, an addendum opinion should be obtained which states whether the symptoms reported are attributable exclusively to his peripheral neuropathy, or are the result of his Parkinson's disease.  

Finally, when the outcome of one appeal would have a significant impact on the outcome of another issue on appeal, those issues are inextricably intertwined.  In this instance, because the outcome of the Veteran's increased rating claims for his bilateral upper and lower peripheral neuropathy may directly impact his eligibility for TDIU prior to August 10, 2012, the Board must also remand that issue pending adjudication of those claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file the April 2016 examiner who conducted the vertigo examination for an addendum opinion.  If the April 2016 examiner is no longer available, or is unable to render the opinions requested, forward the file to a suitable specialist.  The need for an additional examination is left to the discretion of the examiner selected to conduct the examination.

The examiner is requested to consider the Veteran's complete medical history and state whether it is at least as likely as not that the Veteran's vertigo has been caused by, or is otherwise etiologically related to his service-connected Parkinson's disease.  

If the examiner finds in the negative, he or she should also state whether it is at least as likely as not that the Veteran's vertigo has been aggravated beyond its natural progression by his service-connected Parkinson's disease.  If aggravation is found, the examiner should comment on the level of disability prior to such aggravation.  

In vertigo is deemed to be caused or aggravated by the service-connected Parkinson's disease, the examiner should indicate whether such vertigo is distinct in its effect from the balance impairment already associated with the Parkinson's disease.  In other words, does the vertigo involve any symptoms and/or have any effects that are not duplicated by the neurologic manifestations of Parkinson's disease in the Veteran's extremities?     

All opinions rendered should be accompanied by a thorough discussion, to include citation to evidence of record, known medical principles, and medical treatise evidence.  

2. Return the claims file to the April 2016 VA examiner who conducted the Diabetic Sensory-Motor Peripheral Neuropathy examination for an addendum opinion.  If the April 2016 examiner is no longer available, or is unable to render the opinions requested, forward the file to a suitable specialist.  The need for an additional examination is left to the discretion of the examiner selected to conduct the examination.

The examiner is requested to review the Veteran's complete medical history, taking special care to review the July 2013 VA treatment records which described neurological symptoms attributed to his Parkinson's disease.  The examiner should then state whether the symptoms reported in the April 2016 examination report are attributable to his diabetic peripheral neuropathy exclusively.  The examiner is also requested to state whether his Parkinson's disease has a collective effect on his diabetic peripheral neuropathy.  If the examiner is unable to determine which symptoms are attributable to which diagnosis, that should be so stated and an explanation provided.

All opinions rendered should be accompanied by a thorough discussion, to include citation to evidence of record, known medical principles, and medical treatise evidence.  

3. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


